Case: 15-20227      Document: 00513615791         Page: 1    Date Filed: 07/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-20227                                   FILED
                                  Summary Calendar                             July 29, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HENRI DESOLA MORRIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-255-1


Before SMITH, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Henri DeSola Morris was convicted of one count of interstate
transportation of an individual with the intent that the individual engage in a
sex offense and was sentenced to serve 120 months in prison and a lifetime
term of supervised release.          Now, he raises claims related to purported
breaches of his plea agreements and his sentence.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20227    Document: 00513615791     Page: 2   Date Filed: 07/29/2016


                                 No. 15-20227

      Insofar as Morris challenges his first plea agreement, which was
governed by Federal Rule of Criminal Procedure 11(c)(1)(C), this argument is
unavailing. Because the district court rejected this plea agreement, it never
went into effect, and he is not entitled to relief with respect to it. Cf. United
States v. Garcia, 606 F.3d 209, 215 (5th Cir. 2010); United State v. Self, 596
F.3d 245, 247-48 (5th Cir. 2010); United States v. Molina-Iguado, 894 F.2d
1452, 1455 (5th Cir. 1990). This argument lacks merit.
      Morris’s challenges to his second plea agreement likewise lack merit.
His argument that the Government breached the second plea agreement by
arguing that the second PSR should be used was preserved but is unavailing.
The plea agreement is unambiguous and contains nothing that would lead to
a reasonable understanding that the first PSR would be used. See United
States v. Long, 722 F.3d 257, 262 (5th Cir. 2016); United States v. Hinojosa,
749 F.3d 407, 413 (5th Cir. 2014).
      His novel and creative arguments that a breach is shown by application
of the law of the case, estoppel, and vindictiveness doctrines are reviewed for
plain error only due to his failure to raise them in the district court. See
Hinojosa, 749 F.3d at 411. Because these arguments show no obvious error,
they fail. See Puckett v. United States, 556 U.S. 129, 135 (2009). Morris has
shown no breach of his plea agreement, and the Government invokes the
waiver contained therein.       This waiver bars consideration of Morris’s
sentencing claims, and we will not address them. See United States v. Walters,
732 F.3d 489, 491 (5th Cir. 2013). The appeal is DISMISSED.




                                       2